Case 1:20-cv-00756-UNA Document 1-4 Filed 06/04/20 Page 1 of 4 PageID #: 101




   EXHIBIT “D”
Case 1:20-cv-00756-UNA Document 1-4 Filed 06/04/20 Page 2 of 4 PageID #: 102




                                U.S. PATENT NO. 7,292,870


     ’870 Patent,                          Defendants’ Smartphones
  Claim 20 Language
Claim 20. A method for The smartphones are or were available through a number of sources,
managing wireless      including through the carriers AT&T, Sprint, T-Mobile, U.S.
network access and     Cellular, and Verizon.

                          Defendants’ own websites feature a number of products, including
                          their respective smartphones.

instant messaging         Defendants’' smartphones are reported to have “IM” capability. In
                          this context, “IM” stands for “Instant Messaging.” In fact, it has
                          been stated that “Instant Messaging has taken the world by storm
                          dislodging conventional techniques of communication and becoming
                          the most popular way of real-time communication.” Further, a
                          number of studies have shown that the ability to do instant
                          messaging is a major reason why customers purchase wireless
                          telephony handsets.

                          “Hangouts” is an instant messaging application that was initially
                          released on May 15, 2013. Further, it has been represented that
                          “Hangouts” is/was built into every Android phone that has Google
                          Play Services, and instant messaging is another.

                          In the event that Hangouts was not already pre-installed onto
                          Defendants’ Android smartphone it can/could easily be obtained and
                          downloaded for free from a number of websites.

                          Defendants also provide a link to the Google Play Store that, in turn,
                          offers a number of other Android messaging apps for their
                          smartphones.

                          And, for the apparent convenience of the user, Defendants include an
                          icon for “Play Store” directly on the home screen of their
                          smartphones.

through a wireless access It is well-known in the art that Defendants’ smartphones connect to a
point                     Wi-Fi network.

with a handheld instant   Defendants’ smartphones are handheld instant messaging terminals.
messaging terminal

comprising:               The word “comprising” terminating the preamble of a patent claim
                          means “including, but not necessarily limited to.”




                                               1
Case 1:20-cv-00756-UNA Document 1-4 Filed 06/04/20 Page 3 of 4 PageID #: 103




entering textual             Defendants’ smartphones feature an integral data entry device that
characters and graphical     allows a user to enter both textual characters and graphical symbols.
symbols with a data
entry device of a
handheld terminal to
form instant messages
for delivery to an instant
messaging service;

displaying the entered       Defendants’ smartphones include a display that allows the user to see
textual characters and       the entered textual characters and graphical symbols.
graphical symbols on a
display of the handheld
terminal;

communicating instant        Defendants’ smartphones communicate instant messages with and
messages with a              through a wireless, Internet protocol access point with a
wireless, Internet           communications module and a wireless transceiver in Defendants’
protocol access point,       smartphones.
the instant messages
being communicated
with a communications
module and wireless
transceiver in the
handheld terminal;


coordinating                 Defendants’ smartphones coordinate authentication for coupling the
authentication for           smartphone to a local network through the wireless, Internet protocol
coupling the handheld        access point.
instant messaging
terminal to a local
network through the
wireless, Internet
protocol access point;

implementing instant         Defendants’ smartphones implement instant messaging and session
messaging and session        protocols to control a conversation through the wireless, Internet
protocols to control a       protocol access point.
conversation session
through the wireless,        The instant messaging and session protocols are implemented within
Internet protocol access     Defendants’ handheld smartphones.
point, the instant
messaging and session
protocols being




                                                  2
Case 1:20-cv-00756-UNA Document 1-4 Filed 06/04/20 Page 4 of 4 PageID #: 104




implemented within the
handheld instant
messaging terminals;

displaying conversation Defendants’ smartphones display conversation histories for active
histories for active     conversations terminated by a loss of a network connection.
conversations terminated
by a loss of a network
connection; and

automatically searching   Defendants’ smartphones automatically search for accessible Wi-Fi
for wireless, Internet    networks after the display of the conversation histories.
protocol network
beacons after the
conversation histories
are displayed.




                                              3
